The plaintiff in error was convicted in the district court of Carter county of manslaughter in the first degree and was sentenced to serve a term of four years in the state penitentiary.
The judgment was entered in February, 1926, and the appeal was lodged in this court in August, 1926. No briefs in support of the appeal have been filed, nor was there any appearance for oral argument at the time the case was submitted. In many cases this court has held that where an appeal is prosecuted from a conviction for a felony and no briefs filed nor oral argument made in *Page 221 
support of the appeal, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors, and, if none appear and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done this. No jurisdictional or fundamental error is apparent, and the evidence supports the verdict.
The case is affirmed.
DOYLE, P.J., and DAVENPORT, J., concur.